 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10           ALLAH, a/k/a EDWIN R. COSTON,                    CASE NO. C05-1480 MJP

11                                  Petitioner,               ORDER DENYING PETITIONER’S
                                                              MOTION TO DISMISS
12                    v.

13           KAREN BRUNSON,

14                                  Respondent.

15

16           THIS MATTER comes before the Court on Petitioner’s Motion to Dismiss King County

17   Case No. 99-1-00987-7-SEA. (Dkt. No. 99.) Having reviewed the Motion and the related

18   record, the Court DENIES the Motion.

19           The Court construes Petitioner’s Motion to Dismiss as a petition for a writ of habeas

20   corpus under 28 U.S.C. § 2254, Petitioner’s third since he filed his first petition in 2005.

21   Because this case has been closed and judgment has been entered, the Court will not consider

22   this Petition.

23

24


     ORDER DENYING PETITIONER’S MOTION TO DISMISS - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated February 21, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING PETITIONER’S MOTION TO DISMISS - 2
